Citation Nr: 0500317	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-14 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of a right 
foot injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In that decision, entitlement to 
service connection for residuals of a right foot injury 
(other than residuals of cold injury to the right foot which 
is already service-connected) was denied.  This denial was 
confirmed and continued in May 2004.  The appeal continues.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he injured his right foot while on 
active reserve training when he jumped out of a truck and 
landed on a sharp rock in the early 1990s.  He experienced 
problems in the foot from that time and, ultimately, 
underwent removal of a bone spur and removal of two pieces of 
broken bone (sesamoidectomy, first metatarsal right and 
tenotomy, extensor tendon lengthening, first 
metatarsophalangeal joint, right and sesamoiditis hypertrophy 
with fractured bone segments, right foot and cable varus 
deformity and tendon contracture, first metatarsophalangeal 
joint, right).  The veteran reported Active Duty training at 
Fort Monmouth, NJ in 1989 and at Fort Bliss, Texas in 1991 or 
1992.  The veteran refers to both Active Reserve and National 
Guard duty.  However, while the record contains reserve 
records from 1986 and 1987, it does not appear that records 
from the veteran's reserve and/or guard duties from 1989 
through the 1990's have been requested.   Thus, it is not 
clear where or when the veteran was on duty and such duty has 
not been verified

At a July 2003 personal hearing, the veteran noted that he 
told medics during service about the injury to his right 
foot.  He was looked at but told to return to duty as nothing 
was found to be wrong.  

Private medical records show that foot surgery was performed 
in 1996.  Additional treatment records reflect that the 
veteran was seen in 2002 by VA for complaints of foot pain 
with recurrent numbness and pain with walking.  He was 
diagnosed with hammertoes, cavus foot, and underwent an open 
plantar fasciotomy, interphalangeal joint arthrodesis, dorsal 
wedge osteotomy of the first metatarsal base, and deep 
peroneal nerve release.  

At an October 2003 VA examination, the veteran had residuals 
of cold injuries to the feet, but the record also noted that 
the veteran had right foot problems not related to the cold 
injury.  

While there is no objective medical evidence of right foot 
problems (other than those related to the cold) for several 
years after military service, no VA examiner has specifically 
addressed the veteran's assertion that he has right foot 
problems that were caused or aggravated by an alleged injury 
while he was on active duty for reserve training.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  
In view of the foregoing, this case is REMANDED for further 
development:  

1.  The AMC should contact the veteran 
and request that he provide specific 
dates and places of reserve and/or guard 
duty.  If the veteran provides this 
information, the AMC should request 
copies of the appropriate reserve/guard 
records for the veteran from either 
National Personnel Records Center (NPRC) 
or the specific state or military guard 
units.  If such records are unavailable, 
NPRC or reserve or guard unit should so 
state.  These records should be 
associated with the record.

2. The AMC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his right foot condition on appeal or any 
records that are not currently included 
in the clams file.  With any necessary 
authorization from the veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and the veteran 
is to be informed of any records that 
could not be obtained.  

3.  The veteran should also be afforded 
the appropriate VA examination to 
determine whether he has a right foot 
disability separate from those conditions 
which are part and parcel of the service-
connected residuals of cold injury to the 
right foot.  The examiner is requested to 
specifically address whether the right 
foot findings noted in 1996 (resulting in 
surgery) are consistent with the alleged 
inservice injury as described by the 
veteran at the July 2003 hearing.  If so, 
the examiner should also indicate whether 
there are any current right foot 
residuals that are the result of the 
injury, separate from the already 
service-connected residuals of cold 
injury to the right foot.  

Following a review of the relevant 
medical records in the claims file, to 
include the veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran's right foot 
surgery in 1996 was the result of 
inservice foot injury and, if so, whether 
there are any current residuals of the 
injury and resulting surgery.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination reports that the claims 
file was in fact made available for 
review in conjunction with the 
examinations.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  The AMC should also ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
in the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

5.  After completing any additional 
development deemed necessary, the AMC 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



